307 F.2d 511
Charles E. KUNZLERv.UNITED STATES of America.
No. 7036.
United States Court of Appeals Tenth Circuit.
June 15, 1962.

Appeal from the United States District Court for the District of Utah.
Milton A. Oman, Salt Lake City, Utah, for appellant.
William T. Thurman, U. S. Atty., and Parker M. Nielson, Asst. U. S. Atty., Salt Lake City, Utah, and Alan S. Rosenthal and Jerome I. Levinson, Attys., Dept. of Justice, Washington, D. C., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed on motion of appellant, 208 F. Supp. 79.